Exhibit 10.2

EXECUTION COPY

IMMUNOMEDICS, INC.

RESTRICTED STOCK UNITS NOTICE

UNDER THE

IMMUNOMEDICS, INC.

2014 LONG-TERM INCENTIVE PLAN

 

Name of Grantee:

David M. Goldenberg

This Notice evidences the award of restricted stock units (each, an “RSU,” and
collectively, the “RSUs”) of Immunomedics, Inc., a Delaware corporation (the
“Company”), that have been granted to you pursuant to the Immunomedics, Inc.
2014 Long-Term Incentive Plan (the “Plan”) and conditioned upon your agreement
to the terms of the attached Restricted Stock Units Agreement (the “Agreement”).
This Notice constitutes part of and is subject to the terms and provisions of
the Agreement and the Plan, which are incorporated by reference herein. Each RSU
is equivalent in value to one share of the Company’s Common Stock and represents
the Company’s commitment to issue one share of the Company’s Common Stock at a
future date, subject to the terms of the Agreement and the Plan. The RSUs are
credited to a separate account maintained for you on the books and records of
the Company (the “Account’). All amounts credited to the Account will continue
for all purposes to be part of the general assets of the Company.

Grant Date: July 14, 2015

Number of RSUs: 1,500,000

Vesting Schedule: All of the RSUs are nonvested and forfeitable as of the Grant
Date. So long as your Service (as defined in the Agreement) is continuous from
the Grant Date through the applicable date upon which vesting is scheduled to
occur (except as set forth below), the RSUs shall vest as follows:

 

  •   The table below sets forth the performance milestones (each, a
“Performance Milestone”) that apply to the RSUs. The number of RSUs set forth
opposite each Performance Milestone in the table shall ONLY become vested on or
after the third anniversary of the Grant Date and upon the successful
achievement of that Performance Milestone provided that (i) such achievement
occurs on or before the fifth anniversary of the Grant Date (the “Expiration
Date”) and (ii) either your Service with the Company is continuous from the
Grant Date through the third anniversary of the Grant Date or your Service with
the Company terminates prior to the achievement of the Performance Milestone but
after the third anniversary of the Grant Date as a result of (a) your
termination of employment for Good Reason, (b) your employment terminates and
you become entitled to payment pursuant to Section 13(c)(iv) of the Employment
Agreement, (c) your termination of employment because of Permanent Disability,
or (d) your death, in which case, notwithstanding such termination, the RSUs
will vest if the Performance Milestones below are achieved by the Expiration
Date.



--------------------------------------------------------------------------------

Performance Milestones

   Number of
RSUs Eligible to
Vest  

Fair Market Value of one share of Immunomedics, Inc. Common Stock, on the Nasdaq
Stock Market or other US established securities exchange or market on which the
average closing price is US $7.35 or higher for the prior 30 consecutive trading
days

     500,000 RSUs   

Fair Market Value of one share of Immunomedics, Inc. Common Stock, on the Nasdaq
Stock Market or other US established securities exchange or market on which the
average closing price is US $11 or higher for the prior 30 consecutive trading
days

     500,000 RSUs   

Fair Market Value of one share of Immunomedics, Inc. Common Stock, on the Nasdaq
Stock Market or other US established securities exchange or market on which the
average closing price is US $15 or higher for the prior 30 consecutive trading
days

     500,000 RSUs      

 

 

 

Total

  1,500,000 RSUs      

 

 

 

For avoidance of doubt, if the Fair Market Value of one share of Common Stock is
$15 or more based on the average closing price for 30 consecutive trading days
at a time when no other Performance Milestones have previously been satisfied,
then the Performance Milestones will be deemed satisfied with respect to all
RSUs.

Subject to the Service conditions set forth above, in the event of a Change of
Control prior to the Expiration Date, all unvested RSUs will vest, if at all,
based on the actual price per Common Share as of the date of the Change of
Control. For purposes of determining whether the Performance Milestones are
satisfied in such case, the relevant measure will be the Fair Market Value of a
Common Share based on the consideration payable in connection with and as of the
date of the Change of Control without regard to the prior 30 consecutive trading
days.

 

/s/ Peter Pfreundschuh

 

Immunomedics, Inc. Date July 14, 2015

 

 

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.

 

/s/ Dr. David M. Goldenberg

 

Signature of Grantee Date July 14, 2015

 

2